DETAILED ACTION
Specification
The disclosure is objected to because of 1 editorial error in the paragraph from line 19 of page 7 to line 4 of page 8.  Going forward with examination, the paragraph is interpreted to be:
--The intake air is supplied to the internal combustion engine 1 via an intake air line 5. For this purpose, air is sucked in from the environment via an intake opening 6, whereupon it is cleaned in an air filter 7 and then conducted to an intake air compressor 8, which is part of an exhaust gas turbocharger. Beforehand, the air can be mixed with exhaust gas that has been passed through an exhaust gas recirculation line 9 in order to achieve low-pressure exhaust gas recirculation, whereby the intake air compressor 8 is supplied with intake air that is a mixture of air and recirculated exhaust gas. The exhaust gas recirculation line 9 branches off from an exhaust line 10 — specifically downstream from an exhaust gas turbine 11 that is integrated into this exhaust line 10 and is also part of the exhaust gas turbocharger — and flows into the intake air line 5 upstream from the intake air compressor 8. An exhaust gas cooler 12 and an exhaust gas recirculation valve 13 that can be actuated by means of the control device 4 is additionally integrated into the exhaust gas recirculation line 9. By means of the exhaust gas cooler 12, the recirculated exhaust gas can be cooled in order, inter alia, to keep the thermal load of the intake air compressor 8 low. The amount of exhaust gas that is conducted via the exhaust gas recirculation line [[19]] 9 can be influenced or controlled by means of the exhaust gas recirculation valve 13.--
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of 1 antecedent error.  Going forwards with examination, the claim is interpreted to be:
--A method for diagnosing a combustion machine having an internal combustion engine and an intake air line via which the internal combustion engine can be supplied with fresh air, wherein an intake 
closing the control flap to the extent that a negative pressure is generated by the running internal combustion engine in the portion of the intake air line lying between the control flap and the internal combustion engine relative to the ambient pressure,
comparing an actual value associated with this negative pressure with a target value, and
deducing [[the]] presence or absence of leakage in this portion of the intake air line from a difference between the actual value and the target value.--

Claim 5 is objected to because of 1 antecedent error.  Going forwards with examination, the claim is interpreted to be:
--The method as set forth in claim 1, wherein, in said combustion machine, an exhaust gas recirculation line discharges into the intake air line and exits through [[the]] an exhaust line via which exhaust gas can be discharged from the internal combustion engine, and an exhaust gas recirculation valve that is integrated into the exhaust gas recirculation line being kept at least partially closed during the generation of the negative pressure.--

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mettal et al. (DE102016217921 A1) in view of Talmon-Gros (DE 102014012859 B3).  This Office action provides machine translations for both references.
1. 	Mettal teaches a method for diagnosing a combustion machine having (See Mettal fig. 1, reproduced below) an internal combustion engine (2) and an intake air line (9) via which the internal combustion engine (2) can be supplied with fresh air, wherein a control flap (3) is integrated upstream (from the internal combustion engine 2), the method comprising:
closing the control flap (3) to the extent that a negative pressure is generated by the running internal combustion engine (2) in the portion of the intake air line (9) lying between the control flap (3) and the internal combustion engine (2) relative to the ambient pressure (See Abstract; Disclosure of the Invention),
comparing an actual value associated with this negative pressure with a target value (See Abstract; Disclosure of the Invention), and
deducing presence or absence of leakage in this portion of the intake air line (9) from a difference between the actual value and the target value (See Abstract; Disclosure of the Invention).

    PNG
    media_image1.png
    527
    758
    media_image1.png
    Greyscale


Talmon-Gros teaches a combustion machine having (See Talmon-Gros fig. 1, reproduced below) an internal combustion engine (10) and an intake air line (18) via which the internal combustion engine (10) can be supplied with fresh air, wherein an intake air compressor (40) is integrated into the intake air line (18) and a control flap (50) is integrated upstream from the intake air compressor (40).  The air compressor (40) being part of a turbocharger (22) compresses air intake into the internal combustion engine 10, so as to increase engine power efficiency for example (See Abstract; Disclosure of the Invention).


    PNG
    media_image2.png
    530
    921
    media_image2.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Talmon-Gros teaching to Mettal method by modifying the combustion machine to have an intake air compressor integrated into the intake air line (9) and the control flap (3) integrated upstream from the intake air compressor.  The air compressor being part of a turbocharger would compress air intake into the internal combustion engine (10), in order to increase engine power efficiency for example.

From another view, it would also have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Mettal teaching to Talmon-Gros combustion machine (already having all recited structures) by applying Mettal method comprising:  closing the control flap (3/50) to the extent that a negative pressure is generated by the running internal combustion engine (2/10) in the portion of the intake air line (9/18) lying between the control flap (3/50) and the internal combustion engine (2/10) relative to the ambient pressure, comparing an actual value associated with this negative pressure with a target value, and deducing presence or absence of leakage in this portion of the intake air line (9/18) from a difference between the actual value and the target value (in order to detect a leakage).

2. 	Mettal as modified teaches the method as set forth in claim 1, further comprising comparing an actual pressure value with a target pressure value when the control flap (3/50) is in a defined position (e.g., a closed position), or comparing an actual position of the control flap (3/50) with a target position of the control flap when the set pressure is at a defined pressure value (as discussed above in claim 1).

3. 	Mettal as modified teaches the method as set forth in claim 1, wherein said method is implemented in an operating state of the combustion machine without boost pressure generation by means of the intake air compressor 40 (in order to interrupt/close all air supply into an intake manifold 1/38; the air supply inti the intake manifold must be interrupted. For this purpose, initially the throttle valve is closed, which serves in normal operation of the control of the amount of air supplied. If, in addition, further air paths are provided through which air enters the intake manifold, these too are to be closed. The further air paths may include, for example, an exhaust gas recirculation line, which can be shut off via a valve. Alternatively or additionally, a tank vent line may be connected to the suction pipe. Then it is necessary to close this additional airway”).

4. 	Mettal as modified teaches the method as set forth in claim 3, further comprising, when a request is made for the diagnosis, postponing execution of the method until an operating state of the combustion machine is reached without further request in which there is no generation of boost pressure by means of the intake air compressor, or, when a request is made for the diagnosis, actively setting an operating state of the combustion machine without boost pressure by means of the intake air compressor 40  (as discussed above in claim 3).

5. 	Mettal as modified teaches the method as set forth in claim 1, wherein, in said combustion machine, an exhaust gas recirculation line 26 (Talmon-Gros fig. 1) discharges into the intake air line (9/18) and exits through an exhaust line (10/76) via which exhaust gas can be discharged from the internal combustion engine (2/10), and an exhaust gas recirculation valve 60 (Talmon-Gros fig. 1) that is integrated into the exhaust gas recirculation line (26) being kept at least partially closed during the generation of the negative pressure (in order to interrupt/close all air supply into an intake manifold 1/38.  See discussion above in claim 3).

6. 	Mettal as modified teaches the method as set forth in claim 5, wherein, in said combustion machine, the exhaust gas recirculation line (26) discharges into a portion of the intake air line 

7. 	Mettal as modified teaches the method as set forth in claim 1, wherein, in said combustion machine, a throttle valve 44 (Talmon-Gros fig. 1) is integrated into the portion of the intake air line (9/18) lying between the intake air compressor (40) and the internal combustion engine (2/10), the throttle valve (44) being kept at least partially open during the generation of the negative pressure (in order to have desired pumping effect of the piston 6 of the internal combustion engine 2, so that the piston 6 in operation generates the negative pressure in the portion of the intake air line lying between the control flap and the internal combustion engine 2; Mettal Disclosure of the Invention, Translation page 3, paragraph 11 from top of page: “Because about the stroke movement of the piston 6 the desired pumping effect is achieved, which causes air to escape from the suction tube 1 is sucked. There is no air in the intake manifold 1 can flow, arises in the intake manifold 1 a negative pressure, that is, a pressure that is below ambient pressure”).

8. 	Mettal as modified teaches the method as set forth in claim 1, further comprising generating an error entry in an error memory upon detection of leakage (by generating, e.g., a graph shown in Mettal fig. 2, reproduced below, having pressure curves indicating a leakage and severity of the leakage; Mettal Disclosure of the Invention, Translation page 3, paragraphs 12-13 from top of page: “In the 2 exemplary pressure curves are shown (upper three graphs a to c), which were measured at the same starter setting (lower three graphs d-f). The pressure curve a shows a dense intake manifold 1 because the expected pressure drop occurs. Has the same intake manifold 1 leakage or leakage, the pressure drops significantly less (Graph b). If the leak is of a size, it can supply as much air as it does from the combustion engine 2 is sucked, there is no pressure drop to record (graph c).  The inventive method thus allows a reliable statement about the tightness of the suction pipe 1 or its connections too…”).

    PNG
    media_image3.png
    481
    851
    media_image3.png
    Greyscale



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…initiating measures to limit the drive speed of the intake air compressor upon detection of leakage.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 9, 2022